DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9, 10, 12-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belghoul (US 2016/0233989) in view of Myung (US 2020/0344819) and Iyer (US 2021/0235491).
	Belghoul discloses the following features.
	Regarding claim 1, a method of wireless communication of a UE (see UE 396 in Fig. 3K), comprising: detecting, at the UE, one signal transmitted from a base station in a first unit of a set of units contained in a bandwidth part of an unlicensed carrier (see DCI in the SCell Unlicensed band from the base station 395 in the first downlink subframe of the plurality of subframes shown in Fig. 3K), the first unit having contiguous frequency resources (any frequency resources would include contiguous frequency resources since the granularity of a frequency resource is not defined; e.g., a frequency resource  that include two non-contiguous 20MHz bands would contain two sets of contiguous bands of 10MHz), the one or more signals indicating that the base station has occupied the first unit for a first time duration and indicating a schedule of a set of slots in the first time duration for communication with the base station (see “downlink control information (DCI) can be transmitted to indicate resource assignments for downlink and uplink transmissions in the Scell unlicensed radio frequency band. The DCI can include (and/or be supplemented by) a preamble to provide for "reserving" the channel for transmission by the eNodeB 395.” recited in paragraph [0061]; and see paragraph [0065], which recites “ In some embodiments, the eNodeB 395 uses a “clear channel assessment” (CCA) mechanism to determine whether a portion of the unlicensed radio frequency band is available for transmission by the eNodeB 395 before sending the UL grant for the Scell to the UE 396 in the Scell unlicensed radio frequency band”. In such embodiment, the UE, having received the UL grant for the Scell, would recognize that the eNodeB had successfully performed the CCA and occupies the subband in the Scell for the UE); determining, at the UE, that the base station has passed an LBT operation and occupies a subband for a first time duration that is an allocated channel occupancy time including a number of slots or symbols (see paragraph [0065], which recites “ In some embodiments, the eNodeB 395 uses a “clear channel assessment” (CCA) mechanism to determine whether a portion of the unlicensed radio frequency band is available for transmission by the eNodeB 395 before sending the UL grant for the Scell to the UE 396 in the Scell unlicensed radio frequency band”.  In such embodiment, the UE, having received the UL grant for the Scell, would recognize that the eNodeB had successfully performed the CCA and occupies the subband in the Scell for the UE; the granted resource would then be considered as the allocated channel occupancy time and paragraph [0063] and Fig. 3L show that the “grant can indicate a future uplink subframe on which to communicate the UL data”.  Paragraph 3H shows that each subframe includes a number of symbols/timeslots.  Therefore, by providing the grant to the UE, the UE receives the allocated channel occupancy time that includes a number of slots or symbols as required by the currently amended claims).
	Regarding claim 2, wherein the one or more signals indicating indicates a schedule of a set of slots in the first time duration for communication with the base station (see “downlink control information (DCI) can be transmitted to indicate resource assignments for downlink and uplink transmissions in the Scell unlicensed radio frequency band. The DCI can include (and/or be supplemented by) a preamble to provide for "reserving" the channel for transmission by the eNodeB 395.” recited in paragraph [0061]); receiving, in a first time slot of the set of slots from the base station, a control channel (see “The downlink subframe can include downlink control information (DCI) on the PDCCH physical channel” recited in paragraph [0060], which shows that the DCI is included in the PDCCH from the base station, Fig. 3K shows that the DCI is received in a first downlink slot of the SCell Unlicensed band); receiving the data channel in the first unit when the first time slot is a downlink slot (see PDSCH in Fig. 3K in the Unlicensed band).
Regarding claim 3, wherein resources of the data channel indicated by the control channel are confined within the first unit of the bandwidth part (see “senses that the portion of the unlicensed radio frequency band is available” recited in paragraph [0061], which suggests that the transmission is reserved and transmitted within the portion that is available and therefore confined within that portion).
	Regarding claim 5, receiving a configuration from the base station, the configuration indicating resource allocation of the set of units (see DCI in the SCell Unlicensed band from the base station 395 in the first downlink subframe of the plurality of subframes shown in Fig. 3K).
	Regarding claim 6, determining resource allocation of the set of units based on a predetermined rule (see “In some embodiments, control plane signaling can be used to provide information about secondary cells available for communication in unlicensed radio frequency bands, including for example rules for time sharing of frequency channels and/or frequency hopping among multiple frequency channels in the unlicensed radio frequency bands” recited in paragraph [0085], wherein the resource allocation of the unlicensed spectrum must follow the rules for time sharing of frequency channels within the unlicensed radio frequency bands).
	Regarding claim 9, wherein the one or more signals includes at least one of a DMRS, a CSI-RS, a preamble sequence (see “preamble” recited in paragraph [0061]), a synchronization signal, and a PDCCH transmitted in the first unit of the bandwidth part (see “The downlink subframe can include downlink control information (DCI) on the PDCCH physical channel” recited in paragraph [0060], which shows that the DCI is included in the PDCCH from the base station, Fig. 3K shows that the DCI is received in a first downlink slot of the SCell Unlicensed band).
	Regarding claim 10, wherein the control channel is received on a licensed carrier (see DCI or PUCCH in the licensed carrier in Fig. 3K).
	 Regarding claim 12, wherein the set of units further includes a second set of unit having contiguous frequency resources (see Fig. 3A- Fig. 3C, wherein each CC include contiguous frequency resources).
	Regarding claim 13, wherein the frequency resources of the first unit and the frequency resources of the second unit are contiguous (see Fig. 3A- Fig. 3C, wherein multiple CCs may be aggregated to form a channel, the CCs may include contiguous frequencies as shown in Fig. 3A).
	Regarding claim 14, wherein the frequency resources of the first unit and the frequency resources of the second unit are not contiguous (see Fig. 3B, wherein multiple CCs may be aggregated to form a channel, the CCs may include non-contiguous frequencies as shown in Fig. 3B).
	Regarding claim 16, detecting second one or more signals transmitted from the base station in a second set of units contained in the bandwidth part of the unlicensed carrier, the second one or more signals indicating that the base station has occupied one or more units of the second set of units for a second time duration (see Fig. 3K, wherein a downlink subframe includes the DCI indicating that the base station has occupied the subframe in the unlicensed band; wherein the first downlink subframe as shown in the figure corresponds to the first set of units as applied to claim 1; as shown in the figure, a second downlink subframe occurs at the fifth subframe, and therefore would include the second one or more signals transmitted from the base station in a second set of units contained in the bandwidth part of the unlicensed SCell).
	Regarding claim 17, receiving an indication indicating the second set of units, wherein the second one or more signals is being detected in response to receiving the indication indicating the second set of units (see Fig. 3K, wherein a downlink subframe includes the DCI indicating that the base station has occupied the subframe in the unlicensed band; wherein the first downlink subframe as shown in the figure corresponds to the first set of units as applied to claim 1; as shown in the figure, a second downlink subframe occurs at the fifth subframe, and therefore would include the second one or more signals transmitted from the base station in a second set of units contained in the bandwidth part of the unlicensed SCell).
Regarding claim 18, an apparatus for wireless communication, the apparatus being a UE (see UE 396 in Fig. 3K), comprising: a memory; and at least one processor coupled to the memory and configured to: detect, at the UE, one or more signals transmitted from a base station in a first unit of a set of units contained in a bandwidth part of an unlicensed carrier (see DCI in the SCell Unlicensed band from the base station 395 in the first downlink subframe of the plurality of subframes shown in Fig. 3K), the first unit having contiguous frequency resources (any frequency resources would include contiguous frequency resources since the granularity of a frequency resource is not defined; e.g., a frequency resource  that include two non-contiguous 20MHz bands would contain two sets of contiguous bands of 10MHz), the one or more signals indicating that the base station has occupied the first unit for a first time duration and indicating a schedule of a set of slots in the first time duration for communication with the base station  (see “downlink control information (DCI) can be transmitted to indicate resource assignments for downlink and uplink transmissions in the Scell unlicensed radio frequency band. The DCI can include (and/or be supplemented by) a preamble to provide for "reserving" the channel for transmission by the eNodeB 395.” recited in paragraph [0061]; and see paragraph [0065], which recites “ In some embodiments, the eNodeB 395 uses a “clear channel assessment” (CCA) mechanism to determine whether a portion of the unlicensed radio frequency band is available for transmission by the eNodeB 395 before sending the UL grant for the Scell to the UE 396 in the Scell unlicensed radio frequency band”. In such embodiment, the UE, having received the UL grant for the Scell, would recognize that the eNodeB had successfully performed the CCA and occupies the subband in the Scell for the UE); determine, at the UE, that the base station has passed an LBT operation and occupies a subband for a first time duration that is an allocated channel occupancy time including a number of slots or symbols (see paragraph [0065], which recites “ In some embodiments, the eNodeB 395 uses a “clear channel assessment” (CCA) mechanism to determine whether a portion of the unlicensed radio frequency band is available for transmission by the eNodeB 395 before sending the UL grant for the Scell to the UE 396 in the Scell unlicensed radio frequency band”.  In such embodiment, the UE, having received the UL grant for the Scell, would recognize that the eNodeB had successfully performed the CCA and occupies the subband in the Scell for the UE; the granted resource would then be considered as the allocated channel occupancy time and paragraph [0063] and Fig. 3L show that the “grant can indicate a future uplink subframe on which to communicate the UL data”.  Paragraph 3H shows that each subframe includes a number of symbols/timeslots.  Therefore, by providing the grant to the UE, the UE receives the allocated channel occupancy time that includes a number of slots or symbols as required by the currently amended claims).
Regarding claim 19, wherein the one or more signals indicating indicates a schedule of a set of slots in the first time duration for communication with the base station (see “downlink control information (DCI) can be transmitted to indicate resource assignments for downlink and uplink transmissions in the Scell unlicensed radio frequency band. The DCI can include (and/or be supplemented by) a preamble to provide for "reserving" the channel for transmission by the eNodeB 395.” recited in paragraph [0061]); receiving the data channel in the first unit when the first time slot is a downlink slot (see PDSCH in Fig. 3K in the Unlicensed band).
Regarding claim 20, a non-transitory computer-readable medium storing computer executable code for wireless communication of a UE, comprising code to: detect one or more signals transmitted from a base station in a first unit of a set of units contained in a bandwidth part of an unlicensed carrier (see DCI in the SCell Unlicensed band from the base station 395 in the first downlink subframe of the plurality of subframes shown in Fig. 3K), the first unit having contiguous frequency resources (any frequency resources would include contiguous frequency resources since the granularity of a frequency resource is not defined; e.g., a frequency resource  that include two non-contiguous 20MHz bands would contain two sets of contiguous bands of 10MHz), the one or more signals indicating that the base station has occupied the first unit for a first time duration and indicating a schedule of a set of slots in the first time duration for communication with the base station (see “downlink control information (DCI) can be transmitted to indicate resource assignments for downlink and uplink transmissions in the Scell unlicensed radio frequency band. The DCI can include (and/or be supplemented by) a preamble to provide for "reserving" the channel for transmission by the eNodeB 395.” recited in paragraph [0061]; and see paragraph [0065], which recites “ In some embodiments, the eNodeB 395 uses a “clear channel assessment” (CCA) mechanism to determine whether a portion of the unlicensed radio frequency band is available for transmission by the eNodeB 395 before sending the UL grant for the Scell to the UE 396 in the Scell unlicensed radio frequency band”. In such embodiment, the UE, having received the UL grant for the Scell, would recognize that the eNodeB had successfully performed the CCA and occupies the subband in the Scell for the UE); determine, at the UE, that the base station has passed an LBT operation and occupies a subband for a first time duration that is an allocated channel occupancy time including a number of slots or symbols (see paragraph [0065], which recites “ In some embodiments, the eNodeB 395 uses a “clear channel assessment” (CCA) mechanism to determine whether a portion of the unlicensed radio frequency band is available for transmission by the eNodeB 395 before sending the UL grant for the Scell to the UE 396 in the Scell unlicensed radio frequency band”.  In such embodiment, the UE, having received the UL grant for the Scell, would recognize that the eNodeB had successfully performed the CCA and occupies the subband in the Scell for the UE; the granted resource would then be considered as the allocated channel occupancy time and paragraph [0063] and Fig. 3L show that the “grant can indicate a future uplink subframe on which to communicate the UL data”.  Paragraph 3H shows that each subframe includes a number of symbols/timeslots.  Therefore, by providing the grant to the UE, the UE receives the allocated channel occupancy time that includes a number of slots or symbols as required by the currently amended claims).
	Belghoul does not disclose the following features: regarding claims 1, 18 and 20, wherein the first unit in the bandwidth part contains one or more subbands each occupying a range of frequency that is equal to a frequency band configured for a LBT operation performed by the base station, wherein the one signal is detected on not all of the one or more subbands; and determining, at the UE and based on the one signal detected on not all the one of the one or more subbands, that the base station has passed an LBT operation and occupies a subband for a first continuous time duration that is an allocated channel occupancy time including (a) a number of downlink slots or downlink symbols and (b) a number of uplink slots or uplink symbols (Belghoul discloses the determining, but not based on one or more signals detected on not all the one of the one or more subbands).
	Myung discloses the following features.
Regarding claims 1, 18 and 20, wherein the first unit in the bandwidth part contains one or more subbands each occupying a range of frequency that is equal to a frequency band configured for a LBT operation performed by the base station, wherein the one signal is detected on not all of the one or more subbands; and determining, based on the one or more signals detected on not all the one of the one or more subbands, that the base station has passed a respective LBT operation on each of the one or more subbands and has occupied the first unit for a first time duration (see “when LBT succeeds only for a partial bandwidth out of the entire bandwidth, a transmission node…may perform transmission only with the partial bandwidth in which LBT succeeds” recited in paragraph [0375], wherein each partial bandwidth is considered as a “subband” as claimed).
Iyer discloses the following features.
Regarding claims 1, 18 and 20, 
determining, at the UE and based on the one signal detected on not all the one of the one or more subbands, that the base station has passed an LBT operation (see “The gNB may perform spatial LBT in the direction given by the CA-RS. If successful, the gNB may transmit signals that are in the CA-RS-Group of that CA-RS. The CA-RS-Group should contain RSes that have the same/similar spatial direction as the reference CA-RS in that CA-RS-group. As shown in FIG. 42, the gNB transmits the DCI carrying the COT information on CA-RS1. When the UE receives this, the UE identifies that it can receive only signals in the spatial direction given by the RSes in the CA-RS-group of CA-RS1 in that COT” recited in paragraph [0380]) and occupies a subband for a first continuous time duration that is an allocated channel occupancy time including (a) a number of downlink slots or downlink symbols and (b) a number of uplink slots or uplink symbols (see Fig. 3E, wherein the CAI from gNB indicates a continuous time duration of the channel occupancy time (COT) that includes the DL signals and the PUSCH uplink signals; and see “NR-U may support channel access indication using a Channel Access Indicator (CAI) which may be signaled to indicate information on channel occupancy such as the cell occupying it, bandwidth/spatial direction being occupied, time of occupation, etc” recited in paragraph [0168], which shows that the CAI indicates the occupied subband and time interval).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Belghoul using features, as taught by Myung and Iyer, in order to more efficiently utilize transmission resource and in order to provide the channel occupancy time status (see paragraph [0379] of Iyer).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belghoul, Myung and Iyer as applied to claim 2 above, and further in view of Lei ‘527 (US 2017/0237527).
Belghoul, Myung and Iyer disclose the features as shown above.
Belghoul does not disclose the following features: regarding claim 4, subsequent to the receiving the data channel in the first unit of the bandwidth part, sending an acknowledgement to the base station in the first unit.
Lei ‘527 discloses the following features.
Regarding claim 4, subsequent to the receiving the data channel in the first unit of the bandwidth part, sending an acknowledgement to the base station in the first unit (see “HARQ -ACK transmitted in the uplink on an unlicensed spectrum may correspond to PDSCH transmitted on the unlicensed spectrum” recited in paragraph [0073]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Belghoul, Myung and Iyer using features, as taught by Lei ‘527, in order to offload uplink information to the unlicensed spectrum while taking into account the channel qualities of the unlicensed spectrum (see paragraph [0073] of Lei ‘527).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belghoul, Myung and Iyer as applied to claim 1 above, and further in view of Oh (US 2019/0173620).
	Belghoul, Myung and Iyer disclose the features as shown above.
Belghoul does not disclose the following features: regarding claim 11, receiving a CORESET configuration from the base station, the CORESET configuration indicates a CORESET allocated to the UE that is confined within the first unit of the bandwidth part.
Oh discloses the following features.
Regarding claim 11, receiving a CORESET configuration from the base station, the CORESET configuration indicates a CORESET allocated to the UE that is confined within the first unit of the bandwidth part (see paragraph [0083], which shows the CORESET configuration may be sent to the UE via RRC signaling from the eNB, wherein the CORESET configuration information includes the RB allocation in frequency domain).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Belghoul, Myung and Iyer using features, as taught by Oh, in order to provide the CORESET configuration information to the UE (see paragraph [0083] of Oh).
	
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belghoul, Myung and Iyer as applied to claim 12 above, and further in view of Harada (US 2019/0200349).
Belghoul, Myung and Iyer disclose the features as shown above.
Belghoul does not disclose the following features: regarding claim 15, receiving a data channel in the second unit of the bandwidth part; and sending an acknowledgement to the base station in the first unit, the first unit being a primary unit in the bandwidth part.	
	Harada discloses the following features.
	Regarding claim 15, receiving a data channel in the second unit of the bandwidth part; and sending an acknowledgement to the base station in the first unit, the first unit being a primary unit in the bandwidth part (see paragraph [0030]-[0031] and Fig. 1, wherein a data channel is received in the unlicensed SCell2 and the PUCCH transmission including the HARQ-ACKs is configured on the unlicensed SCell 1; since the PUCCH is configured on SCell 1, SCell1 may be considered as the primary unit in the unlicensed bandwidth part; it is noted that Fig. 1 shows a scenario when the PUCCH transmission fails, nevertheless, Harada does show that the HARQ-ACK is configured to be transmitted on SCell1 had the LBT not fail).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Belghoul, Myung and Iyer using features, as taught by Harada, using guidelines provided by LTE Rel. 12 and 13 to conduct UL transmission in unlicensed carriers (see paragraphs [0028]-[0029] of Harada).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473